UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6878



BERNARD S. LEVI,

                                           Petitioner - Appellant,

          versus


M. E. RAY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-00-2318-2-24)


Submitted:   June 26, 2002                 Decided:   July 12, 2002


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard S. Levi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard S. Levi appeals the district court’s orders denying

relief   on   his   28   U.S.C.   §   2241   (1994)   petition   and   denying

reconsideration of that order. We have reviewed the record and the

district      court’s    order    accepting      with    modification      the

recommendation of the magistrate judge and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. See Levi v. Ray, No. CA-00-2318-2-24 (D.S.C. filed Apr. 25,

2001; entered Apr. 27, 2002 & filed Jan. 22, 2002; entered Jan. 24,

2002). We deny Levi’s motion for a temporary restraining order and

a preliminary injunction, and his motion for correction of the

district court’s docket entry.             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                       AFFIRMED




                                       2